Citation Nr: 0737795	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-29 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a disability rating greater than 30 
percent for athlete's foot.


REPRESENTATION

Appellant represented by:	Bruce R. Williams, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to May 1970 
and from May 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and July 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The veteran testified before the undersigned at a Board 
videoconference hearing in May 2005.  A transcript of that 
hearing has been associated with the claims folder.

The Board notes that the RO has phrased the PTSD issue as 
service connection on the merits.  However, review of the 
claims folder reveals a prior denial of service connection 
for PTSD in April 2001 that the veteran did not appeal and 
therefore has become final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  
Therefore, the issue is properly phrased, as listed above, as 
whether new and material evidence has been received to reopen 
the claim.

In December 2005, the Board remanded the present matter for 
additional development and due process concerns.  

The issues of whether new and material evidence has been 
received to reopen the claims for service connection for a 
skin disorder and PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's athlete's foot is manifested by itching; 
thickening, hyperpigmentation, and curvature of the toenails; 
hyperpigmented plaque and hypertrophic callus on his heels 
with fissures; scaling on the lateral aspect of both feet; 
hyperkeratosis of the soles; and maceration, blisters and 
scaling of the web spaces.


CONCLUSION OF LAW

The schedular criteria for the assignment of a disability 
evaluation of 50 percent, but not higher, for athlete's foot 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118 Diagnostic Codes 7813-
7806 (Prior to August 2002), (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected athlete's feet (tinea pedis) 
is currently rated as 30 percent disabling under 38 C.F.R. § 
4.118, Diagnostic Codes 7899-7806.  See 38 C.F.R. § 4.20 
(2007) (when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous); see also 38 C.F.R. § 4.27 (2007) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
(effective August 30, 2002).  The veteran was provided notice 
of these changes in the June 2004 Statement of the Case, 
which reflects that the RO has evaluated the veteran's 
service- connected tinea pedis under both the old and new 
versions of the criteria.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board will therefore apply both the old and 
new versions of the criteria to the veteran's claim, applying 
the version most favorable to him.  However, the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See VAOPGCPREC 3- 2000.

Under the former version of Diagnostic Code 7813, effective 
prior to August 30, 2002, dermatophytosis (including tinea 
pedis) is to be rated as scars, disfigurement, etc. or on the 
extent of constitutional symptoms, physical impairment.  38 
C.F.R.  § 4.118, Diagnostic Code 7813 (effective prior to 
August 30, 2002).

Prior to August 30, 2002, Diagnostic Code 7806, the code for 
rating dermatitis or eczema, provided for a 10 percent rating 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent rating was 
assigned if there was exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was assigned if there was ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to Aug. 30, 2002).

Under the current version of Diagnostic Code 7813, effective 
August 30, 2002, dermatophytosis (including tinea pedis) is 
to be rated as disfigurement of the head face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806).  
38 C.F.R. § 4.118, Diagnostic Code 7813 (2007).

Pursuant to the revised criteria for Diagnostic Code 7806, a 
30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is assigned where there is more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas, affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

A May 2003 VA examination revealed that the veteran had 
maceration between his toes and blisters and scaling on the 
plantar surface of his feet.  He also had thick toenails on 
the first, second, and fifth toes on the left foot and first 
and fifth toes of the right foot.  He was diagnosed as having 
tinea unguium, tinea pedis, and xerosis, chronic.  The 
examiner noted that the veteran continued to have this skin 
condition with no resolution with treatment, providing 
evidence in support of this claim.  

VA treatment records from March 2001 to July 2007 show that 
the veteran's athlete's foot symptoms consisted of complaints 
of itching; thickening, hyperpigmentation, and curvature of 
the toenails; hyperpigmented plaque and hypertrophic callus 
on his heels with fissures; scaling on the lateral aspect of 
both feet; hyperkeratosis of the soles; and maceration and 
scaling of the web spaces.  

During the May 2005 video hearing, the veteran stated that 
his feet looked and smelled bad.  His toenails were 
discolored and he had to break them off with pliers.  He also 
stated that he had layers of skin on the bottom of his feet 
and between his toes that would not come off.

Prior to August 30, 2002, a 50 percent disability rating is 
warranted under Diagnostic Code 7806, if there is ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability is exceptionally 
repugnant.  The Board must note the extensive use of the word 
"or" in this criteria, clearly indicating that the veteran 
does not need all of these problems to receive a higher 
evaluation. 

The Board finds that the medical evidence of record shows 
that the veteran's disability more nearly approximates a 50 
percent disability rating as his athlete's foot may be 
characterized as exceptionally repugnant based on the 
symptoms noted above.  

The Board finds, however, that the criteria for a 60 percent 
rating are not met.  According to the revised criteria for 
Diagnostic Code 7806, a 60 percent rating is assigned where 
there is more than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  

The medical evidence of record does not indicate that the 
veteran's athlete's foot has affected more than 40 percent of 
the exposed area of his feet.  In this regard, the Board must 
find that the post-service medical record provides evidence 
against this claim.  In addition, a July 2006 VA examination 
report stated that the veteran was unable to take any oral 
medication for his athlete's foot as he had hepatitis C.  The 
examiner, however, stated that the veteran would have been 
given oral medication for at least two weeks if he did not 
have hepatitis C.  If the veteran had toenail involvement of 
fungus, he would have been given three months of oral medical 
if he did not have hepatitis C.  As the veteran would not 
have been given medication for his athlete's foot for a 12-
month period, a disability rating higher than 50 percent is 
not warranted.  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

The Board does not find evidence that the veteran's athlete's 
foot should be increased for any other separate period based 
on the facts found during the whole appeal period.  The 
evidence of record from the day the veteran filed the claim 
to the present supports the conclusion that the veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.



Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on May 2002 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim for an increased rating and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  An additional letter was sent in 
April 2003.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The veteran 
was provided an opportunity to set forth his contentions 
during the video hearing before the undersigned Veterans Law 
Judge.  The appellant was afforded VA medical examinations on 
May 2002, May 2003, May 2006, and July 2006.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Entitlement to a rating of 50 percent, and not higher, for 
service-connected athlete's foot is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.


REMAND

Notice must notify a claimant of the evidence and information 
needed to reopen the claim, as well as the evidence and 
information needed to establish entitlement to the underlying 
claim.  Kent v. Nicholson, 19 Vet. App. 473 (2006).  This 
notice must describe what evidence would be needed to 
substantiate the elements found insufficient to establish the 
underlying claim in the previous denial.  Such notice has not 
been provided to the veteran.  

The Kent Court decision was issued well after the Board 
remanded this case.

Therefore, the Board must remand the issue of whether new and 
material evidence has been submitted for the claim for 
service connection for PTSD and a skin disability to ensure 
the veteran has received proper notice consistent with the 
holding in Kent.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice that is 
consistent with the holding in Kent v. 
Nicholson, 19 Vet. App. 473 (2006), on 
the issue of reopening a prior final 
decision of service connection for PTD 
and a skin disability.

2.  Finally, readjudicate the 
appellant's claims on appeal.  In so 
doing, adjudicate the claims to reopen 
under the new and material standard 
applicable to claims filed after August 
29, 2001.  If any benefit on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


